 USDC IN/ND case 2:20-cv-00034-TLS-JEM document 4 filed 01/28/20 page 1 of 1

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 TOWN OF OGDEN DUNES, et al.,

                Plaintiffs,

                v.                                       CAUSE NO.: 2:20-CV-34-TLS-JEM

 UNITED STATES OF AMERICA
 DEPARTMENT OF INTERIOR, et al.,

                Defendants.

                                              ORDER

       This matter is before the Court sua sponte. The Plaintiffs initially filed a Complaint [ECF

No. 1] on January 24, 2020. The Plaintiffs’ Complaint requests a permanent and a preliminary

injunction against the Defendants, as well as a temporary restraining order. Compl. ¶ 75.

       However, Northern District of Indiana Local Rule 65-1 requires that a plaintiff file a

separate motion to seek a preliminary injunction. N.D. Ind. L.R. 65-1(a). Likewise, a court will

consider a request for a temporary restraining order only if the moving party has filed a separate

motion for relief, filed a supporting brief, and complies with Federal Rule of Civil Procedure

65(b). N.D. Ind. L.R. 65-1(b). Plaintiffs have not yet filed any such separate motions.

       Accordingly, the Court DENIES without prejudice the requests in the Plaintiffs’

Complaint for a preliminary injunction and a temporary restraining order. The Court GRANTS

the Plaintiffs leave to refile the requests for a preliminary injunction and a temporary restraining

order in compliance with Northern District of Indiana Local Rule 65-1 and Federal Rule of Civil

Procedure 65.

       SO ORDERED on January 28, 2020.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
